                                                          1   JAMES P. KEMP, ESQUIRE
                                                              Nevada Bar No. 006375
                                                          2   KEMP & KEMP
                                                              7435 W. Azure Drive, Suite 110
                                                          3
                                                              Las Vegas, NV 89130
                                                          4   (702) 258-1183/258-6983(fax)
                                                              jp@kemp-attorneys.com
                                                          5   Attorney for Plaintiff Stefany Hazelett

                                                          6                                 UNITED STATES DISTRICT COURT
                                                          7                               DISTRICT OF NEVADA
                                                                                                   ***
                                                          8
                                                              STEFANY HAZELETT,                    )
                                                                                                   )
                                                          9                                        ) Case No.: 3:17-cv-00274-MMD-CBC
                                                                         Plaintiff,
                                                                                                   )
                                                         10   vs.                                  )
                                                                                                   )
                                                         11   WAL-MART STORES, INC., a Delaware    ) STIPULATION AND ORDER TO
                                                              Corporation                          ) EXTEND TIME FOR PLAINTIFF TO
                                                         12                                        ) RESPOND TO DEFENDANT’S
                                                                                                   ) MOTION FOR SUMMARY JUDGMENT
                                                         13             Defendant.                 ) AND FOR DEFENDANT TO FILE
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                                   ) REPLY TO PLAINTIFF’S RESPONSE
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                                        )
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                                                   ) [FIRST REQUEST]
                                                         15                                        )
                                                                                                   )
                                                         16                                        )

                                                         17                                              STIPULATION

                                                         18          It is hereby stipulated by and between the parties, through their respective counsel, that Plaintiff,
                                                         19   STEFANY HAZELETT (hereinafter referred to as “Plaintiff”) shall have an extension from Friday,
                                                         20
                                                              March 1, 2019 to and including Friday, March 22, 2019, in which to file her Response to Defendant’s
                                                         21
                                                              Motion for Summary Judgment filed February 8, 2019. Additionally, the Defendants shall have an
                                                         22
                                                              extension through and including April 12, 2019 (an extra week beyond the usual April 5, 2019 deadline)
                                                         23
                                                              to respond to the Plaintiff’s response. This stipulation is submitted and based upon the following:
                                                         24

                                                         25          1.      That Plaintiff’s counsel has requested this extension of time and has informed

                                                         26                  Defendants’ counsel that such an extension is necessary because counsel for Plaintiff

                                                         27                  has been experiencing a heavy workload with numerous court and administrative
                                                         28

                                                                                                                  1
                                                          1               hearings, attending and/or giving testimony at legislative hearings and working on
                                                          2               lobbying efforts, written discovery, several depositions, Early Neutral Evaluation
                                                          3
                                                                          Conferences, preparing for one trial that was scheduled for February 26, 2019 that
                                                          4
                                                                          settled last week, and preparing for another trial set for April 1, 2019. As a result,
                                                          5
                                                                          during the time since the Defendant filed the motion, Plaintiff’s counsel has not had
                                                          6
                                                                          sufficient time to respond to the Motion for Summary Judgment.
                                                          7
                                                                   2.     Further, during the first week of April, when Defendant's reply is due, Defendant's
                                                          8

                                                          9               counsel is traveling for a firm training course. In addition, Defendant's counsel is

                                                         10               traveling with family the week prior, necessitating the one week extension on the

                                                         11               Reply.
                                                         12        3.     The Parties are in agreement regarding the Plaintiff’s request for a three week extension
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                          to file her response to the Defendants’ Motion for Summary Judgment. In the interests
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                          of fairness and equity the Parties agree that the Defendants may have a corresponding
                                                         15
                                                                          three week period (which is one extra week), to April 12, 2019, to reply to the Plaintiff’s
                                                         16
                                                                          response.
                                                         17

                                                         18        4.     That this request for an extension of time for Plaintiff to file his Response to

                                                         19               Defendant’s above referenced Motion for Summary Judgment, and the corresponding

                                                         20               extension for Defendants to respond to Plaintiff’s Motion for Partial Summary
                                                         21               Judgment, is made in good faith and not for purpose of delay.
                                                         22
                                                                   DATED this 1st day of March, 2019.
                                                         23
                                                              /s/ James P. Kemp                                           /s/ Z. Kathryn Branson
                                                         24   James P. Kemp, Esq.                                  Roger L Grandgenett, Esq.
                                                              Nevada Bar No. 6375                                  Z. Kathryn Branson, Esq.
                                                         25   KEMP & KEMP ATTORNEYS AT LAW                         LITTLER MENDELSON, P.C.
                                                              7435 West Azure Drive, Suite 110                     3960 Howard Hughes Pkwy, Suite 300
                                                         26   Las Vegas, NV 89130                                  Las Vegas, NV 89169
                                                         27   Attorney for Plaintiff                               Attorneys for Defendant

                                                         28

                                                                                                              2
                                                          1
                                                                                                           ORDER
                                                          2
                                                                     Good cause appearing, the above stipulation is approved. The Plaintiff shall have through and
                                                          3

                                                          4   including March 22, 2019 to file her response to the Defendant’s February 8, 2019 Motion for Summary

                                                          5   Judgment. The Defendants shall have through and including April 12, 2019 to reply to Plaintiff’s

                                                          6   response.
                                                          7
                                                              IT IS SO ORDERED
                                                          8

                                                          9
                                                                                                            ________________________________
                                                         10                                                 U.S. DISTRICT COURT JUDGE

                                                         11                                                        March 1, 2019
                                                                                                            Dated: __________________________
                                                         12

                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15

                                                         16

                                                         17

                                                         18

                                                         19
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                               3
